Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 10, 2022. Claims 1, 8, 9, and 12 are currently amended.  Claims 2, 7, and 13-23 have been canceled. Claims 1, 3-6, and 8-12 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1 and 3-5 as being unpatentable over Le Comte (WO 2004/003517 A1) in view of Narisada (US 2008/0180653 A1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claim 6 asbeing unpatentble over Le Comte (WO 2004/003517 A1) and Narisada (US 2008/0180653 A1) in view of Chupp et al (USP 5,656,499) is withdrawn in view of applicant’s amendments to claim 1.
	
Allowable Subject Matter
Claims 1, 3-6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the blood analyzer of claim 1, specifically wherein the transferring apparatus comprises a syringe coupled with the control device and a transfer pipeline connected with the syringe, a testing sample outlet of the single reaction cell .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perez et al (US 8,916,384 B2) discloses a pipelining assembly for use in a blood analyzing instrument generally includes a first sample preparation chamber, a first queuing chamber in fluid communication with the first sample preparation chamber, and a first control valve between the first sample preparation chamber and the first queuing chamber.  The pipelining assembly further includes a second sample preparation chamber, a second queuing chamber in fluid communication with the second sample preparation chamber, and a second control valve between the second sample preparation chamber and the second queuing chamber (abstract).  However, there is no disclosure or fair teaching of preparation of various samples with different reagents in the same sample preparation chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 22, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796